Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 11, “the upper portion” lacks proper antecedent basis.
	In claim 1, lines 14-15, “the opening unit” lacks proper antecedent basis.
	In claim 2, line 3, the use of the language “a fitting opening unit” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the fitting opening unit recited in claim 1, line 21 or to some other fitting opening unit. Thus, the metes and bounds of the claim is unclear. 
In claim 7, line 3, the of the language “highly-rigid member” is vague and indefinite. It is unclear to the examine what are the metes and bounds of the language “high” recited in the above mentioned language. The term “high” can vary from person to person.
In claim 9, line 2, the use of the language “a base” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the base recited in claim 1, line 4 or to some other base. Thus, the metes and bounds of the claim is unclear.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (US2013/0107383).
To the extent the claims are definite, Kudo discloses an electric storage unit for a vehicle outside mirror device that electrically rotates a mirror assembly (16) with respect to a vehicle body, the electric storage unit comprising a shaft (36) fixed to the vehicle body via a base (12), see Fig. 2; a gear case (44) rotatably attached to the shaft (see Fig. 3), the mirror assembly being attached to the gear case (see figures 2 and 3); a cover (100) attached to the gear case (see Fig. 3); and a motor (78) and a rotational force transmission mechanism (82) housed in the gear case and the cover (see Fig. 3), wherein the gear case has an upright wall (44) surrounding the motor and the rotational force transmission mechanism and the upper portion of the upright wall is open (see paragraph 0056 along with Fig. 3), the cover has a fitting wall (100) fitted from outside onto the periphery of the upper portion of the upright wall (see Fig. 3) and a cover wall covering the opening unit of the upright wall (see Fig. 3), the upright wall and the fitting wall are provided with a fitting member (the opening in the wall of the cover (100) and the protrusion on the upright wall of the gear case (44), shown in Fig. 3) for assembling the gear case and the cover together (see Fig. 3), and the fitting member includes a fitting protruding unit (the protrusion on the upright wall of the gear case (44)) provided on the gear case (see Fig. 3), and an elastically . 
6.	Claim(s) 1, 2, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuki (US 7,427,142).
To the extent the claims are definite, Onuki discloses an electric storage unit for a vehicle outside mirror device that electrically rotates a mirror assembly (1) with respect to a vehicle body (see Fig. 1), the electric storage unit comprising a shaft (90) fixed to the vehicle body via a base (6), see Fig. 2; a gear case (25) rotatably attached to the shaft (see Fig. 2), the mirror assembly being attached to the gear case (see figures 1 and 2); a cover (55) attached to the gear case (see Fig. 3); and a motor (81) and a rotational force transmission mechanism (71) housed in the gear case and the cover (see Fig. 3), wherein the gear case has an upright wall (the portion of the wall of the gear case which includes elements 56, see Fig. 3) surrounding the motor and the .
s 3, 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RDS
March 18, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872